Exhibit 10.35 MERCHANDISING LICENSE AGREEMENT This merchandising license agreement (this “Agreement”) dated as of April 25, 2013 (the “Effective Date”) is by and between Pretty Ugly, LLC, a Delaware limited liability company, located at * (“PUL”), and Boldface Licensing + Branding, a Nevada corporation (“Licensee”). Capitalized terms used but not defined in this Agreement shall have their respective meanings set forth in the Standard Terms and Conditions attached hereto (the “Terms and Conditions”), which are incorporated into and made a part of this Agreement. Any reference to this Agreement, whether in this Agreement or in the Terms and Conditions, shall be deemed to be a reference to this Agreement, together with the Terms and Conditions. DEAL TERMS 1. Property: The “Property” means certain Uglydoll characters as determined by PUL as set forth in “Exhibit C”. 2. Products: The “Products” mean beauty, bath, body, fragrance and cosmetics (including, without limitation, color cosmetics) products, accessories and aids. PUL will have the right to approve all designs and styles of the Products, and Licensee will offer PUL the opportunity to be involved in the design of each Product from conception to finished Product, in each case, as set forth in this Agreement. 3. Exclusivity: The rights granted to Licensee hereunder are exclusive. 4. Term: The term of this Agreement will commence on * and, unless terminated earlier or renewed in accordance with the provisions hereof, will expire on * (such period is hereinafter referred to as the “Term”). As long as no Event of Default has occurred and is continuing, this Agreement shall be automatically renewed for two additional one year periods, provided that (a) the Royalties including the Advance payment equal or exceed the Guarantee and (b) neither party has delivered written notice to the other party of non-renewal at least 90 days prior to the end of the Term (as then in effect). Licensee will market the Products via its wholesale catalog and trade shows no later than * (“Initial Sales Date”) with distribution no later than *. 5. Territory: The “Territory” means the *.Each quarter during the Term, the parties will review the countries within the Territory in which Licensee is promoting and selling the Products, and in those countries in which Licensee is not exploiting the Property in connection with the Products, Licensee will have ninety (90) days after receipt written notice from PUL to secure distribution or forfeit its exclusive rights therein. *Material omitted pursuant to a request for confidential treatment.An unredacted version of this exhibit has been filed separately with the Securities and Exchange Commission. 6. Distribution Channels: “Distribution Channels” means the market(s) in which Licensee is authorized to sell and/or distribute the Products outlined as follows: All “brick and mortar” retail, including, without limitation, pharmacy, mass market, supermarket and grocery stores (in the health and beauty sections), specialty and mid-tier retailers other than value stores and dollar stores; provided, that Distribution Channels shall not include mass market retail (e.g., without limitation, *) until *. All Internet/online sites (whether mobile, traditional website or other application now or hereafter created) of any of the “brick and mortar” retailers described above (subject to the time limitation placed on mass market retailers above). Licensee’s Internet/online sites (whether mobile, traditional website or other application now or hereafter created). 7. License: PUL grants to Licensee and Licensee accepts the non-transferable, non-assignable right and obligation to use the Property solely in connection with the manufacture by Licensee (or an approved third party manufacturer) of the Products and the promotion and sale by Licensee and its distributors of the Products in the Territory in the Distribution Channels during the Term (the “License”). PUL reserves all rights now known or hereafter devised not expressly granted herein. 8. Advance: * payable in accordance with the Terms and Conditions. 9. Guarantee: *, payable as follows: the Advance payment plus at least * payable on the first anniversary of the Effective Date, * on the second anniversary of the Effective Date, and at least * on the third anniversary of the Effective Date. (i) Reporting. Refer to “Exhibit D” for PUL Royalty Statement which is to be completed and submitted on a quarterly basis. Any and all payments under this contract should be made payable to Pretty Ugly, LLC and submitted to: Pretty Ugly, LLC * Royalty: An amount equal to *% of 100% of Net Sales (as defined below) for all Products other than * Products and *% of 100% of Net Sales for * Products (collectively, the “Regular Royalty”); provided, that Licensee shall cooperate with PUL regarding the designation of “prestige” Products. “Net Sales” means one hundred percent (100%) of the sums and other valuable consideration received by Licensee from sales of the Products less only actual discounts (including actual, verifiable customary trade and volume discounts), advertising allowances and returns without any other deductions of any kind. For the avoidance of doubt, if Licensee sells any Products at retail, the Royalty payable with respect to such sales shall be based on Net Sales calculated using then prevailing wholesale prices charged by Licensee to US-based retailers. To the extent Licensee sells and ships Products “FOB” (free on board), an additional royalty equal to *% of 100% of Net Sales for such Products sold FOB will be payable (the “FOB Royalty”, and together with the Regular Royalty, the “Royalty”). Notwithstanding anything to the contrary contained herein, Licensee shall not be required to pay any Royalty on sales of Products purchased by PUL or any of its affiliates. *Material omitted pursuant to a request for confidential treatment.An unredacted version of this exhibit has been filed separately with the Securities and Exchange Commission. 2 Copyright and Trademark Notice: The following notice must appear on all Products and on any tags, advertisements, catalogues and other sales or marketing materials: UglydollTM and ©20xx Pretty Ugly, LLC. All Rights Reserved. Created by Sun-Min Kim and David Horvath. Signature Logo: The signature logo attached hereto as Exhibit “B” must appear on all Products and on any tags, advertisements, catalogues and other sales or marketing materials. Approval Process: Licensee, at its, expense, shall submit to PUL samples of all items including, but not limited to, the Products, packaging, labeling, point of sale materials, trade show displays, sales materials and advertising bearing the Property and/or creations, and if such items are in a foreign language, certification that the translations of such items are accurate, for PUL’s advance written approval prior to sale or distribution at all approval stages contemplated below. Approval Stages: The approval stages shall consist of the following: a. Stage 1 Concept (Rough sketches or concept layouts in color) b. Stage 2 Prototypes/Pre-Production Samples or finished artwork c. Stage 3 Final Production samples Agreements Applicable at Each Stage: At each stage of the approval process, Licensee agrees that: a. Licensee will not make any use of, sell or distribute any Products, prior to PUL granting final written approval thereof. b. PUL, in its sole discretion, reserves the right to reject a later or revised version of a Product or related items at any approval stage, even if approved at a prior stage, if, in its physical form, the Product or related item does not meet PUL’s marketing standards or if the later or revised version of said Product or related item materially departs from the approved sample. c. In the event of any modification or change in quality of the items, whether during the approval process or after final approval has been granted, such items shall be resubmitted for approval. 3 d. Licensee shall at all times insure that the Products and related packaging is of high quality and workmanship. e. Licensee shall supply PUL with (12) production samples of each branded merchandise. f. All press releases and/or public announcements by Licensee shall be subject to prior written approval by PUL, both as to the content, timing and distribution of any such release. Licensee shall not have any rights against PUL for damages or other remedy by reason of PUL’s failure or refusal to grant approval of any press release. Notwithstanding the generality of the foregoing, (i) PUL agrees to use best efforts to reply to Licensee regarding the content of any such press releases or public announcements within 24 hours and (ii) PUL acknowledges that Licensee is the wholly-owned subsidiary of a publicly traded corporation, Boldface Group, Inc., and as such, certain aspects of this Agreement and the Products will be required to be disclosed to the public under the US securities laws (including, without limitation, the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as well as state securities laws) (the “Securities Laws”). g. Upon PUL’s written request, Licensee agrees to furnish to PUL its DHL, Federal Express and/or UPS billing number for PUL to use to return samples at Licensee’s expense to expedite the approval process. Trademark Registrations or Domain Names: Licensee will neither, directly or indirectly, register any trademark, corporate or other entity name or domain name incorporating the PUL IP (as defined below) in whole or in part, nor assist any third party in doing so. PUL, at Licensee’s written request and at PUL’s cost, will agree to file for and maintain trademark registrations in all applicable classes in each country within the Territory in which Licensee is prepared to exploit the Trademarks, provided that a trademark registration for each applicable product is available, as well as to obtain domain names, where available, in all of such jurisdictions. PUL makes no representation or warranty as to ownership of any trademark rights outside the United States. Promotion of Products: PUL shall use commercially reasonable efforts to market and promote the Products via its regular advertising channels for other products (licensed or not) bearing the Property and other intellectual property of PUL, including, without limitation, promotion via social media efforts consistent with PUL’s ordinary course of business. Relationship of the Parties: It is specifically understood and agreed that Licensee is not the exclusive or non-exclusive representative of PUL, David Horvath, Sun-Min Kim, and/or Uglydoll in the Territory or any other territory. Without limiting the generality of the foregoing, nothing herein contained will be construed to place the parties in the relationship of partners or joint venturers, and Licensee will have no power to obligate or bind PUL in any manner whatsoever. 4 By signing in the spaces provided below, the parties have agreed to all of the terms and conditions contained in (a) the above Deal Terms, (b) the attached Terms and Conditions, and (c) the attached Code of Conduct for Manufacturers and Distributors, each of which is incorporated herein by this reference and part of this Agreement. In the event of any conflict between any of the above Deal Terms and any provisions of the Terms and Conditions, the provisions of the Deal Terms will prevail, provided that the affected provisions of the Terms and Conditions will be curtailed and restricted only to the extent necessary to bring them into conformity with the Deal Terms. BOLDFACE LICENSING + BRANDING (“Licensee”) PRETTY UGLY, LLC (“PUL”) By: /s/ Nicole Ostoya By: /s/ Alita Friedman PrintName: Nicole Ostoya PrintName:
